Ethridge, J.,
delivered the opinion of the court.
H. L. Hopper filed a suit in the circuit court of Wayne county against the county for salary as director of the agricultural high school of Wayne county, alleging that he was employed as director of the agricultural high school at a salary of one hundred and twenty-five dollars a month for a period of twelve months, to be paid'monthly, the first payment to be made in December, 1915, and one hundred and twenty-five dollars each month thereafter, and alleged that the plaintiff performed all services incident to and connected with his employment, but that the board of supervisors refused to pay him for the months of January, February, and three-fourths of March, and that the bill had been presented to the board and disallowed, said bill being for three hundred and thirty-three dollars and seventy-five cents. The county filed a plea to said declara*764tion, alleging that plaintiff was employed as teacher as well as director in the said agricultural high school, and that he actually taught and assigned and heard lessons in said school, and that he had no license as required by chapter 185, Laws of 1914, and that he had not stood an examination as required by law, and that the county was without authority in law to pay the salary claimed. To this plea the plaintiff filed a replication, averring that while it is true that Hopper was a teacher in the said school, only a small portion of his time was spent in teaching, and that teaching was a mere incident to his duties as director of the said school, and that the main duties of his employment consisted in other duties than teaching such as overseeing said school and a farm conducted therewith, and that his services as superintendent and manager of the farm and the school other than his employment as teacher were reasonably worth the amount, to wit, one hundred and twenty-five dollars per month, which the board of trustees contracted to pay him; and that he did not stand the examination required of a teacher by chapter 185, Laws of 1914, because he did not deem it necessary, and that it was not legally required of him and that he was entitled, on the theory of quantum meruit, to recover the amount sued for in his declaration. This replication was demurred to by the county as being insufficient in law to entitle the plaintiff to recover and on the theory that a license was essential to the validity of the contract, and that Hopper had not passed an examination as required by law, and that there was no authority in law to pay the salary claimed. This demurrer was overruled by the court, the county declined to plead further, and judgment was entered against the county for three hundred and thirty-three dollars and seventy-five cents, and the- county auditor directed to issue warrant on the treasurer for said amount, and the said county appeals from this decision.
*765Section 4541 of the Code of 1906 is as follows: “It shall he unlawful for a county superintendent, or the trustees of a separate school district, to contract with a teacher who does not hold a license valid for the scholastic year in which the school is to be taught.”
Chapter 185.of the Laws of 1914 provides: “That all teachers in agricultural high schools shall pass an examination in the free school studies and in addition thereto an examination on the subjects they are required to teach in said schools.”
We think the contract between the trustees and Hop-’ per was an indivisible contract. A part of his duties under the contract was to teach in the school conducted in' the agricultural high school, another part of his duties was to superintend the school and the management of the farm connected with the agricultural high school. The contract does not appear in the record, and it does not appear that in making the contract the board undertook to nay him part of the salary as teacher and another part as manager of the farm, etc. To comply with the contract and make it a legal obligation it was necessary for Mr. Hopper to be examined on the public school curriculum and such other subjects as he was required to teach in the agricultural high school, to be determined by the state board of education. Unless he could stand this examination and secure this, license a contract would be unlawful, and, being unlawful in part, and not being separable, his action must fail. He is not entitled to recover on the theory of quantum meruit.
It is not necessary to decide in this 'suit whether the trustees could make a contract so as to pay a party a certain amount for teaching and another amount for -different duties as an employee. We reserve any expression of opinion as .to this until this question is properly presented, but we do hold, under the contract shown in the pleadings in this record, that the plaintiff was not entitled to recover, because the contract does *766not appear to be divisible or separable. It follows that the judgment of the court below must be reversed, and a judgment entered here in favor of the county.

Reversed and judgment here.